Citation Nr: 1729046	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as a low back condition.

2.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to June 1952.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an October 2012 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for sinusitis and a low back condition.  In November 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in February 2014.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.  At the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017  (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

In September 2015, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a December 2016 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.  The Board notes that in the September 2015 decision, the Board denied the Veteran's claim for service connection for a foot fungus disability, thus, that issue is longer before the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

For the reasons expressed below, the appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the prior remand, the AOJ arranged for the Veteran to undergo VA examinations to obtain medical findings and opinions addressing the nature and etiology of the Veteran's claimed lumbar spine disorder and respiratory disorder.  

With regard to the lumbar spine disorder, in the January 2016 report, the VA examiner opined that it is less likely than not that the Veteran's lumbar spine disability was incurred in or caused by service.  As rationale, the VA examiner explained that the available service treatment records are silent for complaints, evaluation, and/or continuity treatment of the now claimed lumbar spine condition during his active military service, or within two years release from active military service, and the Veteran sought treatment over 30 years after military service.

As noted in the Board's previous remand, the Veteran's service treatment records are fire-related and unavailable.  However, in providing a negative nexus opinion, the examiner relied, in part, on the lack of medical evidence for treatment for back symptoms during service.  The examiner also did not explicitly consider and discuss the Veteran's contentions that he experienced continuous back pain since his in-service injuries, to include the reported 25 foot fall in 1951, as requested by the Board.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely solely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  The Board also points out that, "symptoms, not treatment, are the essence of evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

Regarding the Veteran's claim for a respiratory disorder, the January 2016 VA examiner concluded that the Veteran did not have a respiratory disorder based on a negative chest x-ray.  The examiner also noted that the Veteran denied having a respiratory disorder.  However, the examiner failed to address other respiratory disorders of record which would not be seen on x-ray, to include sinusitus, as claimed.  The record also reflects diagnoses of allergic and chronic rhinitis, nasal perennial allergies, and obstructive sleep apnea, which were not addressed by the examiner.  Moreover, there is nothing to indicate that the examiner conducted appropriate testing or rendered any clinical findings to which put the validity of any such diagnosis/es in question.

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide one adequate for the purpose sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinions-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.  Id.  See also 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange to obtain an addendum opinion from the examiner who provided the January 2016 opinion related to the Veteran's lumbar spine disorder, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

With regard to the Veteran's respiratory disorder, the AOJ should arrange for the Veteran to undergo further examination, by an appropriate physician-preferably, an otolaryngologist, to obtain information as to the nature and etiology of all respiratory disorders current present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved). 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete with respect to the matters, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As noted in the September 2015 remand, during his April 2015 hearing, the Veteran testified that he had received in-patient treatment for his back after sustaining a fall in 1951.  He testified that he was initially treated for this back injury at Fort Kobbe Hospital and then transferred to Fort Clayton Hospital after several days.  The Board requested that the AOJ attempt to obtain these records.  However, the record does not contain such clinical evidence and it does not appear that the AOJ has attempted to obtain such records, as requested.  See Stegall, supra.  Hence, the AOJ should undertake appropriate action to obtain any outstanding in-service treatment or hospital records.

As for VA records, the claims file reflects that records from the San Juan VA Medical Center (VAMC), were last requested in October 2015; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Notably, in the September 2015 remand, the Board requested that the AOJ request authorization from the Veteran to obtain any additional evidence previous remand, to include any records from the hospital in Pacora, Panama.  However, the January 2016 development letter did not specifically request authorization for this facility.  Hence, upon remand, the AOJ should specifically request, or request appropriate authorization to obtain, treatment records from the hospital in Pacora, Panama, as reported by the Veteran during the April 2015 Board hearing.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted, prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to locate any outstanding service clinical or hospital records concerning the Veteran's alleged treatment for a back injury following a 1951 fall at Fort Kobbe Hospital, Panama and/or Fort Clayton Hospital, Panama.  Efforts should include, but need not be limited to, seeking additional clarification from the Veteran, and inquiry to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

2.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to specifically include the hospital in Pacora, Panama.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the January 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's lumbar spine disability.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, an orthopedic physician.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to an in-service injury, disease or event, to include the reported 25 foot fall in 1951.

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in-service fall, and as to the nature, onset and continuity of lumbar spine symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA respiratory examination by an appropriate physician-preferably, an otolaryngologist. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all respiratory disability(ies) currently present, or present at any point pertinent to the claim on appeal (even if currently asymptomatic or resolved), to include allergic and chronic rhinitis, nasal perennial allergies, and obstructive sleep apnea.

Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is/was otherwise medically related to an in-service injury, disease or event, to include the reported in-service diagnosis of sinusitis.

In addressing the above, the physician must consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in-service fall and diagnosed sinusitis, and as to nature, onset and continuity of symptoms of sinusitis.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.


7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


